Citation Nr: 1012342	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-30 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a left foot and 
ankle disability.

2.  Entitlement to service connection for a lower back 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active military service from January 1954 
to November 1955.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 2003 and 
June 2006 issued by the Department of Veterans Affairs (VA) 
Regional Office (RO), in Togus, Maine.  It is noted that the 
first rating action denied the appellant's claim for service 
connection for a left foot/heel disorder, and the second 
rating decision denied his claim for entitlement to service 
connection for a lumbar spine disorder.  

In September 2007, the appellant presented testimony before 
the undersigned Veterans Law Judge (VLJ) via a hearing at 
the Togus RO.  A transcript of that hearing was prepared and 
has been included in the claims folder for review.  
Following that hearing, the Board issued a Decision/Remand 
in January 2008.  In that action, the Board denied the 
appellant's claim for an increased evaluation for 
posttraumatic stress disorder (an issue that was on appeal 
from a June 2005 rating decision).  The Board remanded the 
remaining two issues on appeal for the purpose of obtaining 
additional medical and service evidence/information.  The 
claim has since been returned to the Board for review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  While in service, the appellant fell from a guard tower 
and may have injured his left foot/ankle along with his 
lower back.  

2.  Medical evidence has been presented which etiologically 
links the appellant's current disorders of the lower back 
and left ankle with the fall that occurred in service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, 
a left foot/ankle was incurred in service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  

2.  Resolving all reasonable doubt in the appellant's favor, 
a low back disorder was incurred in service.  38 U.S.C.A. §§ 
1101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  
The appellant should not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the appellant).

Also, the Board must assess the credibility and weight of 
all evidence, including the medical evidence, to determine 
its probative value, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Notice 
which informs the veteran of how VA determines disability 
ratings and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with these issues 
given the favorable nature of the Board's decision with 
regard to the issues of service connection.

The appellant has come to the VA claiming that while he was 
stationed in the Republic of Korea, circa 1954, he was in a 
guard tower from which he fell approximately thirty to forty 
feet.  He believes that as a result of that fall, he now 
suffers from disabilities of the left ankle/foot and lower 
back.  

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2009), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the appellant presently has the same condition; 
or (2) a disease manifests itself during service (or during 
the presumptive period), but is not identified until later, 
and there is a showing of continuity of related 
symptomatology after discharge, and medical evidence relates 
that symptomatology to the appellant's present condition.  
Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the 
evidence shows the existence of a current disability, an in-
service disease or injury, and a link between the disability 
and the in-service disease or injury.  Watson v. Brown, 4 
Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that ". . . a 
veteran seeking disability benefits must establish. . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected. 38 C.F.R. § 3.310 (2009).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of an appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too 
shall be service-connected.  Allen v. Brown, 7 Vet. App. 
439, 446 (1995).

A review of the claims folder indicates that the appellant's 
service medical were possibly/probably destroyed in 1973 at 
the fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  As a result of the fire, not all of 
the appellant's service medical records are available for 
review.  It is noted, however, that the appellant's end-of-
service physical is of record.  However, service medical 
records that would confirm the appellant's fall from a guard 
tower and any treatment in service that may have resulted 
from that fall are not of record.  In cases where the 
appellant's service medical records are unavailable through 
no fault of the claimant there is a "heightened duty" to 
assist the appellant in the development of the case.  See 
generally McCormick v. Gober, 14 Vet. App. 39 (2000); O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.

VA regulations do not require that service connection be 
established by service medical records, but may be 
established by cognizable evidence from other medical and 
lay sources.  Smith v. Derwinski, 2 Vet. App. 147, 148 
(1992).  The Court has further held that the "duty to 
assist" the appellant includes advising him that, even 
though service records were not available, alternate proof 
to support the claim will be considered.  Lanyo v. Brown, 6 
Vet. App. 465, 469 (1994).

Additionally, the VA's Adjudication Procedure Manual 
provides that alternate sources of evidence may be utilized 
in a claim where there are missing records.  Such sources 
include statements from service medical personnel, "buddy" 
certificates or affidavits, employment physical 
examinations, medical evidence from hospitals and clinics, 
evidence from private physicians who may have treated, 
especially soon after separation, and letters written during 
service.  VA Adjudication Procedure Manual, Manual M21-1, 
Part III, Paragraph 4.25(c) (July 12, 1995).  It is clear 
from the various notifications provided to the appellant 
that he has been advised of the alternative evidence that 
may be submitted.  

Here the appellant has submitted three "buddy" statements 
from individuals who were stationed with the appellant in 
Korea.  They have written that the appellant was treated for 
some type of left ankle/foot condition and one has said that 
he remembered that the appellant was on crutches for a 
period of time.  In addition to the "buddy" statements, the 
appellant has also provided testimonial and written evidence 
concerning the fall in service.  It is noted that a review 
of the testimonial/written evidence proffered by the 
appellant has been consistent and noncontradictory with each 
other.  His statements and writings have also been 
consistent with the "buddy" statements submitted on his 
behalf.  In determining whether evidence submitted by an 
appellant is credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  
The appellant's statements that he has offered during the 
course of this appeal have not been contradictory and his 
recitation of the symptoms produced by his ankle and back 
conditions has remained consistent.  The Board finds that 
the appellant's written evidence and hearing testimony is 
credible, probative, and it adds weight to the overall 
claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 
(1996).  As such, even though military service evidence 
corroborating the appellant's assertions concerning the fall 
are not of record, the Board will concede that the appellant 
experienced an in-service injury to the lower back and left 
ankle/foot.  

Notwithstanding this concession, it still must be shown that 
the appellant now has a ratable disability/disorder of the 
lower back and/or the left ankle/foot, and that the 
disability(ies) was/were caused by or the result of or began 
during the appellant's military service.  The VA medical 
treatment records indicate that the appellant has been 
diagnosed as suffering from degenerative joint disease of 
the left ankle/foot and degenerative disc and joint disease 
of the lumbar segment of the spine.  He has also been 
diagnosed with gouty arthritis that affects a number of 
joints including the left ankle.  

A review of the medical records contained in the claims 
folder leads the Board to note a report provided by a VA 
doctor in November 2004.  The examiner accepted the 
appellant's claim that he had fallen from a guard tower 
while in service.  The examiner further diagnosed the 
appellant as suffering from disabilities of the back and 
ankle.  Finally, the examiner concluded that both 
disabilities were likely the result of in-service trauma.  
No additional comments were provided by that doctor.  

Also of record are the reports from the appellant's private 
physician, a Doctor P. McFarlane, who has treated the 
appellant for ten plus years, and a consultation report from 
Doctor C. M. Husted, dated November 2001.  Of note is Dr. 
Husted's report that specifically attributes the appellant's 
left ankle disability with the fall injury that occurred 
while the appellant was stationed in Korea.  Dr. McFarlane 
has also insinuated or suggested that the left ankle 
disability is related to or was caused by the fall from the 
guard tower.  

When the Board remanded the claim in 2008, one of the 
Board's taskings to the Appeals Management Center (AMC) was 
for the appellant to undergo a VA medical examination and 
for the examiner to provide an etiological opinion with 
respect to the disabilities affecting the lower back and 
left ankle/foot.  As a result of that remand, a VA Joints 
Examination was performed in September 2008.  The 
examination did not, however, produce an etiological opinion 
concerning the two disabilities in question.  

Nevertheless, a second examination, also accomplished on 
that same day, did produce an opinion.  Specifically, the 
medical doctor concluded that the appellant's current 
disorders of the lower back and ankle/foot were not related 
to service or any injury therein.  The examiner further 
found that the appellant's left ankle disability was gouty 
arthritis that was not related to or caused by service.  It 
was opined by the examiner that the conditions affecting the 
lower back and ankle/foot began many years after the 
appellant's military service.  

It is noted that there is no additional medical evidence, 
either positive or negative, contained in the claims folder 
that would support or counter the appellant's assertions.

With regard to specific evidence, the Board must weigh the 
credibility and probative value of the medical opinions, and 
in so doing, the Board may favor one medical opinion over 
the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) 
(citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is 
not error for the Board to favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing 
so).  The Board must account for the evidence it finds 
persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the case of Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of an appellant's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims 
file, and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as there are other means by which a 
physician can become aware of critical medical facts, such 
as a history of treating the appellant for an extended 
period of time and/or reviewing pertinent medical 
literature.  The relevant focus is not on whether the 
clinician had access to the claims file, but instead on 
whether the clinician was "informed of the relevant facts" 
in rendering a medical opinion.

Thus, when VA refers to facts obtained from review of the 
claims file as a basis for crediting one expert opinion over 
another, it is incumbent upon VA to point out those facts 
and explain why they were necessary or important in forming 
the appropriate medical judgment.  Certainly, the particular 
medical information contained in a claims file may have 
significance to the process of formulating a medically valid 
and well-reasoned opinion.  The Court further held that a 
medical opinion that contains only data and conclusions is 
not entitled to any weight and a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes is derived.  See Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in 
Nieves-Rodriguez, the Court indicated that it is the 
factually accurate, fully articulated, sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion.

In this instance, the Board would point out that the VA 
opinion provided in September 2008 was merely an opinion.  
The examiner did not discuss the fact that both a VA doctor 
and private examiners had previously (and uncategorically) 
concluded that the appellant's left ankle and lower back 
disabilities were caused by or the result of the in-service-
injury.  Additionally, the examiner appeared to disregard 
the statements made by the appellant concerning the initial 
accident (fall) and the chronicity of the symptoms 
experienced by the appellant since service.  Moreover, the 
examiner did not provide any reasoning or analysis in his 
opinion - he merely stated a conclusion.  Contra to this 
opinion are the VA and private medical opinions that 
attribute the appellant's current disabilities to the in-
service injury.  It is noted that in the opinions, the 
examiners appear to have reviewed in detail the pertinent 
medical records, they discussed the salient fact, and then 
they provided precise statements/opinions concerning the 
conclusions presented.  

Accordingly, the Board attaches the most significant 
probative value to the VA and private opinions that have 
concluded that the appellant's current disabilities of the 
back and left ankle/foot are related to his military 
service.  The Board believes that these opinions are 
consistent with the other evidence of record and included 
access to the accurate background of the appellant.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the thoroughness and detail of the opinion.). 

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the service member prevailing 
in either event, or whether the evidence is against the 
claim, in which case service connection must be denied.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The record presents a 
valid diagnosis of a left ankle/foot disability and a lumbar 
spine disorder and a VA doctor, along with a private 
physician, has conclusively and without hesitation provided 
an opinion that links the two disorders with the appellant's 
military service.  Accordingly, after careful review of all 
the evidence of record, the Board concludes that service 
connection should be granted.


ORDER

1.  Entitlement to service connection for a left foot and 
ankle disability is granted.

2.  Entitlement to service connection for a lower back 
disorder is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


